07/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                      r: ,                               Case Number: PR 06-0422
                                                     I
                                                     1.4
                            PR 06-0422
                                                                                JUL 27 2n21
                                                                             Bowen   Gr,7.enyvocd
                                                                           Clerk oF Sup.
                                                                                               Court
 IN THE MATTER OF THE PETITION OF                                                     f Iviorian

 JORDAN PAUL CHASE


       Jordan Paul Chase has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Chase's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission.
       Chase passed the MPRE in 2009 when seeking admission to the practice of law in
Colorado, where Chase was adrnitted. The petition states Chase has "practiced law in the
State of Colorado for over 11 years without any ethical or disciplinary issues." Good cause
appearing,
      IT IS HEREBY ORDERED that the petition of Jordan Paul Chase to waive the
three-year test requirement for the MPRE for purposes of Chase's current application for
adrnission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall rnail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exarniners at the State Bar of Montana.
      DATED this 2-73-- day of July, 2021.




                                                           Chief Justice
i tdi e464r-°
 —40/  1         4--3
/94 itis.:1•01Lces